

	

		III

		109th CONGRESS

		2d Session

		S. RES. 368

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2006

			Mr. Reid submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		To designate April 1, 2006, as

		  National Asbestos Awareness Day.

	

	

		Whereas deadly asbestos fibers are invisible and cannot be

			 smelled or tasted;

		Whereas when airborne asbestos fibers are inhaled or

			 swallowed, the damage can be permanent and irreversible;

		Whereas those fibers can cause mesothelioma, asbestosis,

			 lung cancer, and pleural diseases;

		Whereas asbestos-related diseases can take 10 to 50 years

			 to manifest themselves;

		Whereas the expected survival rate of those diagnosed with

			 mesothelioma is between 6 and 24 months;

		Whereas little is known about late-stage treatment of, and

			 there is no cure for, asbestos-related diseases;

		Whereas early detection of asbestos-related diseases would

			 give patients increased treatment options and often improve their

			 prognosis;

		Whereas asbestos is a toxic and dangerous substance and

			 must be disposed of properly;

		Whereas nearly half of the more than 1,000 screened

			 firefighters, police officers, rescue workers, and volunteers who responded to

			 the World Trade Center attacks on September 11, 2001, have new and persistent

			 respiratory problems;

		Whereas the industry groups with the highest incidence

			 rates of asbestos-related diseases, based on 2000 to 2002 data, were shipyard

			 workers, vehicle body builders (including rail vehicles), pipefitters,

			 carpenters and electricians, and workers in the construction (including

			 insulation work and stripping), extraction, energy and water supply, and

			 manufacturing industries;

		Whereas the United States imports more than 30,000,000

			 pounds of asbestos used in products throughout the United States;

		Whereas asbestos-related diseases kill 10,000 people in

			 the United States each year;

		Whereas asbestos exposure is responsible for 1 in every

			 125 deaths of men over the age of 50;

		Whereas safety and prevention will reduce asbestos

			 exposure and asbestos-related diseases;

		Whereas asbestos has been the largest single cause of

			 occupational cancer;

		Whereas asbestos is still a hazard for 1,300,000 workers

			 in the United States;

		Whereas asbestos-related deaths have greatly increased in

			 the last 20 years;

		Whereas 30 percent of all asbestos-related disease victims

			 were exposed to asbestos on naval ships and in shipyards;

		Whereas asbestos was used in the construction of virtually

			 all office buildings, public schools, and homes built before 1975; and

		Whereas the establishment of a National Asbestos

			 Awareness Day would raise public awareness about the prevalence of

			 asbestos-related diseases and the dangers of asbestos exposure: Now, therefore,

			 be it

		

	

		That the Senate designates April 1,

			 2006, as National Asbestos Awareness Day.

		

